Citation Nr: 0601449	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-14 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for asbestosis, pleural 
plaques, and scarring of the lungs.


REPRESENTATION

Veteran represented by: Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1957.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Portland, 
Oregon, which denied service connection for asbestosis and 
scarring of the lungs as a result of asbestos exposure. 


FINDING OF FACT

There is no competent medical evidence of asbestosis or 
scarring of the lungs; pleural plaques, if present, are 
unrelated to service.   


CONCLUSION OF LAW

Asbestosis, pleural plaques, and scarring of the lungs were 
not incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  38 
C.F.R. § 3.159.

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.

In this case, the VA satisfied the duty to notify by means of 
a November 2001 VCAA letter to the veteran prior to the March 
2002 rating decision.  The veteran was told of what was 
required to substantiate his claim and of his and VA's 
respective duties.  He was also asked to submit evidence 
and/or information, which would include that in his 
possession, to the RO.  The veteran was also given an 
asbestosis questionnaire to complete.

Other documents that satisfied the duties of VCAA include a 
January 2003 rating decision and a March 2004 statement of 
the case.  By means of these documents, the veteran was told 
of the requirements to establish service connection, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  In addition to 
providing the VCAA laws and regulations, additional documents 
of record, including the rating decisions of record, the SOC 
and the VCAA letter from November 2001, have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Any defect in the timing of the VCAA notice has not resulted 
in prejudicial error because the veteran has had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
arguments and evidence.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

In light of the foregoing, the Bord finds that the rating 
decisions, SOC, and letter dated in November 2001 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claims hat he might have) and Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present case, the evidence includes service medical 
records and private medical records and examinations.  The 
Board finds that there are no additional medical treatment 
records necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided two VA medical examinations in June 2002 
and January 2003, and the examiner rendered a medical opinion 
regarding the pertinent issues in this matter.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  VAOPGCPREC 4-00.

With asbestos related claims, the Board must determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service and 
develop whether or not there was pre-service and/or post- 
service occupational or other asbestos exposure.  M21-1, Part 
VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

In this case, the record shows that the RO, in effect, 
complied with these procedures.  The RO requested records 
verifying the veteran's jobs and any possible records of 
asbestos exposure.  Additionally, the RO sent the veteran an 
asbestos questionnaire in November 2001 requesting these 
details.  The veteran also informed the VA examiner of any 
possible asbestos exposure.  Therefore, VA has satisfied its 
duty to assist the veteran in developing this claim.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

The veteran claims that as a machinist during service, he was 
exposed to asbestos through break linings made from asbestos 
and heating pipes emitting asbestos fumes.  The veteran also 
asserts that he was exposed to asbestos dust and fumes from 
heating pipes in barracks while stationed in Greenland and 
Spokane, Washington.  Thus, the veteran asserts that his 
condition should be service connected.
   
Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The CAVC has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence showing: (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

VA must analyze the veteran's claim of entitlement to service 
connection for an asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos- 
related disease can develop from brief exposure to asbestos.  
Id.

Inspiratory rales were reported on the veteran's January 1957 
separation exam.  A chest x-ray was normal.  There is no 
mention of asbestosis, pleural plaques, or scarring of the 
lungs in the veteran's separation exam.

The veteran has had two private examinations.  The veteran 
participated in an asbestosis screening examination at Good 
Samaritan Hospital in December 1987.  The results of the exam 
stated that the veteran's chest x-ray showed pleural plaques 
and scarring suggestive of an asbestos-related disease and 
the condition of the veteran's lungs was consistent with the 
type of injury and disease caused by asbestos.  There was no 
diagnosis of asbestosis.

In January 1993, the veteran was seen by Dr. M.C.  After 
reviewing the veteran's chest x-rays, the examiner stated 
that there were pleural abnormalities consistent with 
previous asbestos exposure.  In May 1993, the same examiner 
noted that the veteran served as a machinist from 1953 to 
1957.  The examiner reported that post-service, the veteran 
had worked on highway construction, in an iron-ore mine, as a 
sheet-metal worker, pipe-fitter, insulator, welder and 
plumber.  The veteran did not wear a mask at work until the 
1980's.  The examiner stated that there was evidence of 
bilateral asbestos-related chest wall pleural plaques.  The 
physician specifically noted that there was no evidence of 
asbestosis. 

The veteran has had two VA examinations.  During the first 
examination in June 2002, the examiner diagnosed the veteran 
with asbestos-related pleural disease without evidence of 
asbestosis.  The examiner opined that the majority of the 
veteran's asbestos exposure was attributable to the veteran's 
job as a sheet-metal worker for thirty-three years following 
his separation from the Air Force.  However, the examiner 
felt that the veteran's exposure during his four-year 
military service was a small contributing factor to the 
veteran's asbestos-related pleural disease.  In addition, the 
examiner noted that the inspiratory rales noted at the time 
of the veteran's separation examination were not currently 
present and attributed them to acute pneumonitis present at 
the time of the separation examination.  The examiner felt 
that there was less than 50 percent probability that the 
inspiratory rales noted at the time of separation related to 
the development of asbestos-related pleural disease in the 
form of pleural plaques.  

In July 2003, the veteran had a VA examination with the same 
examiner.  The VA examiner performed a physical examination 
of the veteran and reviewed a chest x-ray and pulmonary 
function test.  The examiner found normal results and no 
evidence of residuals of asbestos exposure or asbestos 
related-pleural disease.  The examiner acknowledged that the 
veteran's prior diagnosis of asbestos-related pleural disease 
was based on prior tests, which were unavailable at the time 
of examination.  The examiner opined that it was possible 
that a small amount of asbestos-related pleural disease was 
present in the lungs which did not show up in the current 
tests.  However, it appeared to be minor enough as to not be 
a significant contributing factor at this point since the 
current studies did not show evidence of asbestos-related 
pleural disease.  There was no diagnosis of asbestosis or 
scarring of the lungs.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Although 
the record shows some evidence of asbestos exposure in the 
veteran's lungs, service connection cannot be granted if 
there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  The CAVC has held that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Disability means "impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. § 
4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)]; 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the present case, 
both VA and private examiners agree that there is no 
diagnosis of asbestosis.  Thus, service connection cannot be 
granted for asbestosis.

Exposure to asbestos fibers may also produce pleural plaques.  
See M21-1, Part VI, 7.21(a)(1). 

In this case, private examiners found evidence of pleural 
plaques, whereas the VA examiner did not.  The VA examiner, 
from the June 2002 to July 2003 examinations, changed his 
diagnosis of asbestos related pleural disease based on the 
veteran's pulmonary function test, which was unavailable 
during his earlier examination, and a chest x-ray.  In his 
July 2003 examination, the examiner addressed the differences 
between his current diagnosis and the diagnoses of the 
private examiners.  The examiner noted that it was possible 
that there was a small amount of asbestos related pleural 
disease present in the veteran's lungs which could be missed 
by a chest x-ray, but it appeared to be minor enough as to 
not be a significant contributing factor at that point.  
Thus, though there may be small amounts of pleural plaques in 
the veteran's lungs, the VA examiner did not find it to be 
sufficient to make a present diagnosis, taking into account 
all other tests which were negative.  The examiner did not 
relate the pleural plaques to asbestos exposure in service 
and there was no diagnosis of an asbestos-related pleural 
disease.  Thus, service connection for pleural plaques and 
scarring is denied as they are unrelated to service.

The veteran's personal opinion that he manifests asbestosis, 
while well intentioned, may not be considered as competent to 
establish a current diagnosis of asbestosis. Gowen v. 
Derwinski, 3 Vet. App. 286 (1992) (lay person not competent 
to diagnose asbestosis).  While the Board has considered the 
veteran's assertions, they do not outweigh the competent 
medical evidence of record, which does not show that the 
veteran has a current disability or diagnosis.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Thus, the claim of service connection for asbestosis, pleural 
plaques, and scarring of the lungs is denied.  38 C.F.R. §§ 
3.303, 3.304.  Exposure to asbestos, in and of itself, is not 
considered a disability for VA purposes.  In making this 
decision, the Board has considered the benefit-of-the-doubt 
doctrine, but it does not apply here because the evidence is 
not in approximate balance.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Service connection for asbestosis, pleural plaques, and 
scarring of the lungs is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


